Citation Nr: 1755644	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include residuals of a heart attack. 

2.  Entitlement to service connection for residuals of a right leg injury, to include meralgia paresthesia.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to November 1987.  He had additional service in the Naval Reserves with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Pursuant to the Veteran's request, he was scheduled for a hearing before the Board in July 2012.  Prior to the July 2012 hearing, his then attorney requested that the hearing be postponed.  See July 2012 correspondence.  The Veteran was then rescheduled for a hearing in November 2012.  On the day of the scheduled hearing, the Veteran's then attorney advised that he would be unable to attend and requested a decision be made on the evidence of record.  Thereafter, the Veteran requested a hearing in conjunction with another newly appealed matter.  He was scheduled for a hearing in December 2014.  A week prior to the hearing, the Veteran requested that his hearing be postponed for at least ninety days.  See December 2014 correspondence.  Accordingly, the Veteran was scheduled for another hearing in February 2015.  In February 2015 correspondence, the Veteran requested that the hearing be held at a satellite office because his disabilities prevented him from traveling.  He was then scheduled for another hearing at the Nashville RO in May 2015.  In April 2015, the Veteran advised that he wished to be represented by Disabled American Veterans and requested that the hearing be rescheduled to allow his new representative to represent him.  In June 2015, the Board remanded the current claims in order to schedule the Veteran for a Board hearing before a Veterans Law Judge (VLJ).  Subsequently, the Veteran was schedule for a hearing to be conducted on June 26, 2017.  On June 15, 2017, the Veteran requested to reschedule his hearing.  In October 2017, the VLJ who was scheduled to conduct the June 2017 hearing reviewed the Veteran's motion to reschedule a hearing and found that good cause for failing to appear had not been shown; therefore, the motion was denied.  

Regarding the issue of service connection for a heart disorder, the Board notes that in December 2012 written argument to the Board, the Veteran's then attorney withdrew the issue from appeal.  Ordinarily, an appeal withdrawal is effective when received by the Agency of Original Jurisdiction (AOJ) if the appeal has not yet been transferred to the Board.  Thereafter, it is effective when received by the Board (unless a final decision has already been issued).  See 38 C.F.R. § 20.403(b)(3).  In this case, despite the appeal withdrawal in December 2012, the Board continued to treat the claim for service connection for a heart disorder as if it was on appeal by including it in the April 2013 and June 2015 Board remands.  Additional development was also undertaken by the AOJ.  See Percy v. Shinseki, 23. Vet. App. 37 (2009).  Accordingly, the Board finds that the issue of service connection for a heart disorder remains in appellate status and will be addressed in this decision.

The issues of entitlement to service connection for residuals of a right leg injury, acquired psychiatric disorder, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record does not show that the Veteran has, at any point during the appeal period, had a current diagnosis of a heart disorder for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that, with regard to claim adjudicated herein, all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, pertinent post-service treatment records, and Social Security records have been obtained.

Significantly, other than a request for a new hearing addressed above, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There are three requirements to establish service connection: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

With any claim for service connection, it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Without a current diagnosis, there may be no service connection for the claimed condition.  When determining whether there is a current disability, pain alone is not sufficient.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Veteran's service treatment records (STRs) are silent for complaints of chest pressure or pain.  Further, in-service examinations dated from April 1986 through December 1996 indicated that the Veteran's chest, heart, and vascular system were clinically normal.  In-service diagnostic testing, to include electrocardiograms and chest x-rays, were also documented as within normal limits.  

The Board notes that although an electrocardiogram from January 1987 was indicated as abnormal and noted possible acute anterior infarct, such results were crossed out and documented as unconfirmed.  The examiner also clarified on the corresponding examination report that the electrocardiogram was within normal limits.  The Board also acknowledges the December 1996 medical note that indicates abnormal chest x-ray, peribronchial calcified lymph node.  Significantly, however, the term bronch denotes a relationship to the bronchus, which is any of the larger air passages of the lungs.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 251-254 (32nd. ed. 2012).  Accordingly, the December 1996 chest x-ray denotes an abnormality of the lungs, rather than the heart.  Further, the corresponding examination report indicated that the Veteran's heart and vascular system were clinically normal.  

In June 2013, the Veteran underwent a VA examination to determine the nature and etiology of his heart condition.  Upon evaluation, the Veteran's heart rate, rhythm, and heart sounds were all normal; auscultation of the lungs was clear; and peripheral pulses were normal.  Further testing showed the Veteran had a normal chest x-ray and normal echocardiogram.  Specifically, the Veteran's ejection fraction was at 60 to 65 percent; he had normal left ventricle size, wall thickness, and systolic function; and he had no wall motion abnormality.  The examiner noted that the Veteran's previous cardiac catheter dated October 2008 showed normal left ventricle function and wall motion, with normal coronaries.  Based on the normal evaluation above, the examiner provided no diagnosis for a heart condition. 

In August 2013, the Veteran presented to the emergency department for right leg and chest pain.  Upon further evaluation, the examiner indicated that no abnormality was detected (NAD).  

In April 2014, the Veteran underwent another VA examination to determine the nature and etiology of his heart condition.  The Veteran reported that he had symptoms of dyspnea on exertion and intermittent chest pain that had continued intermittently since the time of discharge from service.  He described his chest pain as sharp stabbing and localized with no radiation, and no other associated symptoms.  Physical examination showed normal rate, rhythm, and heart sounds.  Electrocardiogram was normal.  The examiner assessed the Veteran with atypical chest pain, chronic and recurrent and stated that he was unable to confirm the presence of any organic heart disease either prior to, during, or after service.  

In May 2014, the Veteran presented to the emergency department for a migraine headache.  The Veteran stated that his headache was sometimes associated with chest pain.  Upon further evaluation, chest x-rays were negative and an electrocardiogram showed normal sinus rhythm.  

The Veteran's most recent treatment records from Hickory Hill Health Center are silent for complaints of chest pain or symptoms/diagnosis of a heart disorder.  

In light of the foregoing, the Board finds that there is no evidence of a current heart disability to sustain the Veteran's claim for service connection for a heart disorder.  Although the record indicates that the Veteran has intermittent chest pain, the medical evidence overwhelmingly demonstrates that the Veteran does not have an underlying pathology to which the chest pain can be attributed.  The Board emphasizes that pain alone is not considered to be a disability for VA disability compensation purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  Thus, without an underlying disability, there is no basis on which to grant the Veterans claim for service connection for a heart disorder. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.   See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Accordingly, the claim for service connection for a heart disorder must be denied.  


ORDER

Service connection for a heart disorder is denied. 


REMAND

With respect to the Veteran's claims for service connection for residuals of a right leg injury, acquired psychiatric disorder, and migraine headaches, he has provided medical records showing evidence of current disabilities.  See January 2014 Methodist LeBonheur Healthcare, August 2009 VA Medical Center (VAMC), and October 2015 Results Physiotherapy records.  The Veteran has also asserted that his right leg injury and acquired psychiatric disorder resulted from his time in service.  See June 2013 Statement in Support of Claim.  Furthermore, service treatment records show reports of headaches in service and the record shows a history of migraine headaches since the Veteran's Reserve service in October 1997.  See January 1998 Annual Certificate of Physical Condition.  While the Veteran has not been provided a VA examination with regard to these disorders, the Board notes that such evidence is more than sufficient to meet the threshold requirements for affording the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006) (VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim); see also 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  Accordingly, VA examinations are warranted to determine the nature and etiology of the Veteran's claims for service connection for residuals of a right leg injury, acquired psychiatric disorder, and migraine headaches. 

The Board notes that, as the record indicates the Veteran had various periods of ACDUTRA and INACDUTRA, an effort should be made to verify the dates of his ACDUTRA and INACDUTRA service. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant and outstanding VA and private treatment records and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

2.  Take all appropriate efforts to confirm the Veteran's dates of ACDUTRA and INACDUTRA, and enumerate such dates to the extent possible by month, day, and year.  This enumeration must be clear and should consist of more than simply the Veteran's pay records or retirement points.

3.  Following the record development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's right leg injury.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  After considering the pertinent information in the record, the examiner should identify all diagnosed right leg conditions. 

b)  The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed right leg condition had its onset during active service, or is otherwise related to active service.

c)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed right leg condition was caused or aggravated by any disease or injury during ACDUTRA or any injury during INACDUTRA.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Following the record development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's acquired psychiatric disorder had its onset during active service, or is otherwise related to active service, to include periods of ACDUTRA or INACDUTRA.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Following the record development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's migraine headaches.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  After considering the pertinent information in the record, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's migraine headaches had its onset during active service, or is otherwise related to active service.

b)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's migraine headaches were caused or aggravated by any disease or injury during ACDUTRA or any injury during INACDUTRA.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  After the requested development has been completed, the RO shall review and readjudicate the claims on appeal.  If any decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


